Name: Council Regulation (EEC) No 358/86 of 17 February 1986 repealing, on account of the accession of Portugal, Regulations (EEC) No 1523/85, (EEC) No 1524/85, (EEC) No 1525/85, (EEC) No 1526/85 and (EEC) No 1527/85 opening, allocating and providing for the administration of Community tariff quotas for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Portugal (1985/86)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  beverages and sugar
 Date Published: nan

 20 . 2 . 86 No L 43/5Official Journal of the European Communities COUNCIL REGULATION (EEC) No 358/86 of 17 February 1986 repealing , on account of the accession of Portugal , Regulations (EEC) No 1523/85 , (EEC) No 1524/85 , (EEC) No 1525/85 , (EEC) No 1526/85 and (EEC) No 1527/85 opening, allocating and providing for the administration of Community tariff quotas for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Portugal ( 1985/86) Whereas Article 268 of the Act of Accession provides for the abolition of these quotas with effect from 1 March 1986 ; whereas the said Regulations should therefore be repealed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 268 thereof, Having regard to the proposal from the Commission , Whereas, on the basis of the Agreement of 22 July 1972 between the European Economic Community and the Portuguese Republic (') and the acts annexed thereto, the Community opened, under Regulations (EEC) No 1523/85, (EEC) No 1524/85, (EEC) No 1525/85, (EEC) No 1526/85 and (EEC) No 1527/85 (2), Community tariff quotas for the period 1 July 1985 to 30 June 1986 for Verde, DÃ £o, Port, Madeira and Setubal muscatel wines falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Portugal ; HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 1523/85, (EEC) No 1524/85, (EEC) No 1525/85, (EEC) No 1526/85 and (EEC) No 1527/85 are hereby repealed . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK ') OJ No L 301 , 31 . 12 . 1972, p . 165 . 2) OJ No L 150, 8 . 6 . 1985, pp. 17, 23 , 29 , 33 and 37.